Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike, Suite 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com
Atty ID# 312476



 JAMES EVERETT SHELTON                                  UNITED STATES DISTRICT COURT
                                                        FOR THE EASTERN DISTRICT OF
                                                        PENNSYLVANIA
       Plaintiff

       v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                        No. 2:18-cv-03723


 DEFENDANTS’ MOTION FOR EXTENSION OF TIME PURSUANT TO F.R.C.P. 6(b)

      1. Defendants hereby request an extension of time to file their opposition to the amended

            motion for summary judgment docketed at 41.

      2. Defendants’ Counsel wants to make a clear and comprehensive opposition to the

            motion, including all document support and the responses to the alleged discovery

            requests in this matter.

      3. We have been collecting up all responses and working with Defendants as quickly as

            possible, but because of several delays, the responses have not been as quick as needed

            to submit the response as of today.

      4. Defendants will be meeting with Defendants’ counsel to make sure everything is up to

            date for the response, and everything will be included to refute all of the alleged facts

            stated in the amended motion for summary judgment.
       5. As such, we ask for an additionally 14 days from today until November 5, 2019 to file

          our response with all supporting Documentation.

       6. As such, we ask this brief extension be granted.

       7. There will be no further extensions needed after that.

       8. We appreciate the court’s understanding in this matter.


       As such, Plaintiffs request that an extension of time be granted for the opposition to the

currently pending motion until November 5, 2019.

Dated: October 22, 2019                                    ___/s/ Joshua Thomas________
                                                    Joshua L. Thomas and Associates
                                                    Joshua Thomas Esq.
                                                    Supreme Court ID No. 003992012
                                                    225 Wilmington-West Chester Pike
                                                    Suite 200
                                                    Chadds Ford, PA 19317
                                                    Phone: (215) 806-1733
                                                    Email: JoshuaLThomas@gmail.com
 JAMES EVERETT SHELTON                                 UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF
                                                       PENNSYLVANIA
        Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                       No. 2:18-cv-03723



                                             ORDER

       It is hereby ordered by the court, that Plaintiff shall have until November 5, 2019 to
submit a response to the Motions for summary judgment.




                                                             ____________________

                                                                                    J.
